Citation Nr: 0212060	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-37 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a back disorder, and if so, whether service 
connection is warranted.

2.  Entitlement to an increased evaluation for service-
connected right shoulder disorder.

3.  Whether clear and unmistakable error (CUE) exists in a 
prior rating decision (variously identified as dated in 
August 1982 or August 1992) relevant to the denials of 
service connection for disorders of the low back and right 
knee.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1953 
and was thereafter placed on the temporary disability retired 
list until discharged in May 1958.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned at a hearing in 
Los Angeles, California, held in September 2001.


FINDINGS OF FACT

1.  The veteran perfected an appeal to the Board regarding 
the issues of whether new and material evidence has been 
received to warrant reopening a claim of entitlement to 
service connection for a back disorder; entitlement to an 
increased evaluation for service-connected right shoulder 
disorder; and whether clear and unmistakable error (CUE) 
exists in a prior rating decision (variously identified as 
dated in August 1982 or August 1992) relevant to the denials 
of service connection for disorders of the low back and right 
knee.

2.  In a March 2002 decision, the Board reopened the claim 
for service connection for a back disability, denied the 
claim for an increased rating for the service-connected right 
shoulder disability, and dismissed the CUE claim.

3. In or about May 2002, the Board received notification that 
the veteran died on October 10, 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board had no 
jurisdiction to adjudicate the merits of this appeal, and its 
March 2002 decision is vacated.  38 U.S.C.A. § 7104(a) (West 
Supp. 2001); 38 C.F.R. § 20.1302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the record shows that the veteran had perfected 
an appeal with respect to decisions entered by the VA RO that 
denied entitlement to an increased evaluation for service-
connected right shoulder disorder, determined that CUE did 
not exist in a prior rating decision relevant to the denials 
of service connection for disorders of the low back and right 
knee, and determined that new and material evidence had not 
been received to warrant reopening of a claim of entitlement 
to service connection for a back disorder.  In March 2002, 
the Board issued a decision that reopened the claim for 
service connection for a back disability, denied the claim 
for an increased rating for the service-connected right 
shoulder disability, and dismissed the CUE claim.  In or 
about May 2002, the Board was informed that the veteran had 
died on October 10, 2001.  The Board was provided with 
evidence in the form of a Certificate of Death.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In view of 
that, at the time the Board issued its March 2002 decision, 
the appeal had actually become moot by virtue of the death of 
the veteran, and had this fact been known, the appeal would 
have been dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).  Aware now of the fact of the veteran's death, the 
proper procedural action is to vacate the Board's March 2002 
decision, and in a separate decision dismiss that appeal for 
lack of jurisdiction. In this way, no prejudice can accrue to 
any derivative claim as may be brought by a survivor of the 
veteran.  38 C.F.R. § 20.1106 (2001).

ORDER

The Board's March 20, 2002 decision is vacated.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

